Citation Nr: 0907559	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-41 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased compensable rating for gastritis 
with duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from July 1974 to 
July 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran requested a hearing before the Board, and the 
requested Board hearing was conducted by the undersigned 
Veterans Law Judge on November 3, 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 1991, the Veteran was service connected for 
gastritis with duodenal ulcer at 0 percent disability, 
effective August 1988, where it was determined his condition 
started during active duty.  In March 1993, the Veteran's 
disability increased to 10 percent, effective date November 
1992.  In July 2006, the RO granted the Veteran 30 percent 
disability, effective November 2004, where it currently 
rated. 

The Veteran testified at his hearing before the Board of 
Veterans' Appeals on November 3, 2008, stating that he has 
pronounced continuous symptoms with definite impairments to 
his health.  The Veteran testified that he vomits 
approximately every two to three days, has a burning 
sensation in his entire abdominal section.  The Veteran's 
condition has caused him to "[miss] a lot of work days... 
anywhere from like three to four days out of the month about 
every month" due to his abdominal pain.  The Veteran 
testified that his condition has caused a rift in his family 
life as he is prone to become irritable and "real snappy" 
at his wife and daughter because "the pain is so bad."  The 
Veteran expressed he is unable to sleep through the night.  
Furthermore, while in the past he was able to eat a certain 
diet, now it is "to the point where [he] can't eat 
anything."  See Transcript of Hearing before Board of 
Veteran's Appeals, dated November 2008.  

The Veteran's wife also testified at the hearing on behalf of 
the Veteran stating that he is in a much pain due to his 
condition which affects his mood, specifically anger.  The 
Veteran's wife stated she told a VA medical physician during 
a recent visit that the Veteran should see a physiatrist to 
help with anger management issues stemming from his 
condition.  Furthermore, she testified that the recent 
prognosis of the Veteran's condition was "something that [he 
is] just [going] to have to live with."  She expressed 
concern that her husband's current condition will lead to 
further medical problems such as cancer.  Id. 

In April 2008, the Veteran underwent a colonoscopy and an 
esophagogastroduodenoscopy (EGD) with biopsy.  The 
colonoscopy found internal hemorrhoids but was "otherwise 
normal colonoscopy."  The EGD found a "small hiatus hernia 
with mild distal esophagitis: mild inflammation at the 
beginning of the hiatus hernia [and a] biopsy [was] 
obtained."  Regarding the duodenal ulcer, the EGD found 
"ulcer/sore at the beginning of the small intestine: white 
granulation tissue, no stigmata of recent bleeding (good) - 
with the ulcer, there is secondary back-up of fluid/acid 
causing reflux symptoms."  Furthermore, an "antral biopsy 
[was] obtained to check for evidence of bacterial 
infection."  See West Palm Beach VA Discharge Instructions, 
dated April 2008.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.  A VA examination has not been provided for 
this claim and the Veteran has expressed willingness to 
attend one.  In this case, based on the evidence of in 
service injury, the veteran's claim of history of ulcer 
during service, and the current diagnosis, the Board finds 
that a recent examination and opinion are needed.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his gastritis with duodenal ulcer.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.  Then, the veteran's claim should 
again be reviewed.  If the benefit sought 
is not granted, the AMC should issue a 
supplemental statement of the case (SSOC) 
and allow the veteran appropriate 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
further appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




